          Case 1:18-cv-02357-ELH Document 197 Filed 10/01/19 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

MAYOR AND CITY COUNCIL OF
BALTIMORE,

                 Plaintiff,

        v.                                                 Case No.: 1:18-cv-02357-ELH

BP P.L.C., et al.,

                 Defendants.


                 DEFENDANTS' MOTION TO TEMPORARILY EXTEND
              STAY OF REMAND ORDER PENDING RESOLUTION OF STAY
                      APPLICATION TO THE SUPREME COURT1

        Chevron Corporation and Chevron U.S.A. Inc., on behalf of Defendants BP P.L.C., BP

America Inc., BP Products North America Inc., Crown Central LLC, Crown Central New

Holdings LLC, Exxon Mobil Corporation, ExxonMobil Oil Corporation, Royal Dutch Shell plc,

Shell Oil Company, CITGO Petroleum Corporation, ConocoPhillips, ConocoPhillips Company,

Phillips 66, Marathon Petroleum Corporation, Speedway LLC, Hess Corporation, CNX

Resources Corporation, CONSOL Energy, Inc. and CONSOL Marine Terminals LLC

(collectively, “Defendants”), hereby move for a brief and temporary extension of the stay of this

Court’s Order remanding this case to the Circuit Court for Baltimore City (“Remand Order”), to

allow the Supreme Court of the United States time to resolve Defendants’ Application to Stay

the Remand Order, filed earlier today (October 1, 2019), and in support thereof, state as follows:

        1.       On June 11, 2019, this Court issued its Remand Order remanding this action to

the Circuit Court for Baltimore City. ECF No. 173. Per this Court’s Order approving the

Parties’ Joint Stipulation (ECF No. 184), the Remand Order was stayed “through the resolution

1
 This Motion is submitted subject to and without waiver of any defense, affirmative defense, or objection, including
personal jurisdiction, insufficient process, or insufficient service of process.
          Case 1:18-cv-02357-ELH Document 197 Filed 10/01/19 Page 2 of 4



of Defendants’ … Motion to Stay in the U.S. Court of Appeals for the Fourth Circuit[.]” ECF

No. 185. Further, the Order directed the Clerk of the Court to refrain “from mailing to the Clerk

of the Circuit Court for Baltimore City the Remand Order until further Order of this Court.” Id.

(emphasis added).

        2.       On October 1, 2019, the United States Court of Appeals for the Fourth Circuit

denied Defendants’ Motion to Stay Remand Pending Appeal. ECF No. 196.2

        3.       Earlier today (October 1, 2019), Defendants filed an Application to Stay the

Remand Order with the Supreme Court of the United States (“Application”), a copy of which is

attached hereto as Exhibit A.

        4.       Defendants ask that this Court enter a brief and temporary extension of the stay of

the Remand Order so that the Application can be considered and resolved by Chief Justice

Roberts of the Supreme Court. Defendants expect that a ruling for a temporary stay, or a stay

pending resolution of the Fourth Circuit appeal, will occur in a very short time frame. Indeed, in

a recent global-warming related case (In re United States of America, et al., No. 18A410), a

temporary stay was entered by the Supreme Court the day after the application was submitted to

the Chief Justice.

        5.       If this Court denies the relief sought, and the Remand Order is mailed to the

Circuit Court for Baltimore City, Defendants’ Application may be moot. A brief extension of

the stay, however, will allow Chief Justice Roberts to consider the Application before the

Remand Order is mailed to the Circuit Court. Moreover, a brief extension of the stay will not

injure Plaintiff, but will instead preserve the Parties’ resources and promote judicial economy by

avoiding litigation in state court while the Supreme Court considers Defendants’ Application.


2
 Oral argument on the Fourth Circuit appeal has been tentatively calendared for the December 2019 session. See
Mayor and City Council of Baltimore v. BP PLC, et al., No. 19-1644 (4th Cir.) (ECF No. 113).

                                                       2
          Case 1:18-cv-02357-ELH Document 197 Filed 10/01/19 Page 3 of 4



        6.       Accordingly, Defendants respectfully request that the Court briefly extend the

stay of the Remand Order through the Supreme Court’s resolution of the Application.

Defendants further request that the Court direct the Clerk of the Court to continue to refrain from

mailing to the Clerk of the Circuit Court for Baltimore City a copy of the Remand Order until

further Order of this Court.3

        WHEREFORE, Defendants respectfully request that the Court: (a) grant this Motion to

Temporarily Extend Stay of Remand Order Pending Resolution of Stay Application to the

Supreme Court; (b) extend the stay of the Remand Order through resolution of Defendants’

Application filed with the Supreme Court; and (c) direct the Clerk of the Court to refrain from

mailing to the Clerk of the Circuit Court for Baltimore City the Remand Order until further

Order of this Court.

                                                              Respectfully submitted,

Dated: October 1, 2019

                                                              By: /s/ Ty Kelly_______________
                                                              Ty Kelly (Bar No. 27166)
                                                              Jonathan Biran (Bar No. 28098)
                                                              BAKER, DONELSON, BEARMAN,
                                                              CALDWELL, & BERKOWITZ, P.C.
                                                              100 Light Street, 19th Floor
                                                              Baltimore, MD 21202
                                                              Telephone: (410) 862-1049
                                                              Email: tykelly@bakerdonelson.com
                                                              Email: jbiran@bakerdonelson.com

                                                              Theodore J. Boutrous, Jr. (pro hac vice)
                                                              GIBSON, DUNN & CRUTCHER LLP
                                                              333 South Grand Avenue
                                                              Los Angeles, CA 90071
                                                              Telephone: (213) 229-7000
                                                              Email: tboutrous@gibsondunn.com


3
 Counsel for the Chevron Defendants have conferred with counsel for Plaintiff regarding the relief sought herein;
counsel for Plaintiff indicated Plaintiff intends to oppose this Motion.

                                                         3
         Case 1:18-cv-02357-ELH Document 197 Filed 10/01/19 Page 4 of 4



                                                    Joshua S. Lipshutz (pro hac vice)
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, DC 20036-5306
                                                    Telephone: (202) 955-8500
                                                    Email: jlipshutz@gibsondunn.com

                                                    Anne Champion (pro hac vice)
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    200 Park Avenue
                                                    New York, NY 10166-0193
                                                    Telephone: (212) 351-4000
                                                    Email: achampion@gibsondunn.com

                                                    Attorneys for Defendants CHEVRON CORP.
                                                    and CHEVRON U.S.A., INC.




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of October 2019, the foregoing document was

filed through the ECF system and was therefore served on all registered participants identified on

the Notice of Electronic Filing.



                                                    /s/ Ty Kelly
                                                    Ty Kelly




                                                4
